Title: To James Madison from Nathaniel Irwin, 1 October 1802
From: Irwin, Nathaniel
To: Madison, James


Dear & honoured Sir
Bucks County Octr. 1st. 1802
I beg you will be the vehicle of a few sentiments to the Honble. Gideon Granger, respecting the organiza[tion] of a post road in this vicinity—Viz the old road from Philada to New-York. The objections to the projected arrangements are that two post offices would be within less than 4 Miles of each other—& no considerable Village at either place; & a Man would receive an appointment as Deputy Post Master who is as destitute of principle & almost of Character as Lucifer himself. Besides the Post Master intended for one of these places will not accept on these terms, nor will the only Stage that passes the road carry the Mail under an obligation of stopping so often. Some alterations in the proposed plan therefore will be inevitable. The plan I would propose & which I am sure will give the most general satisfaction I beg leave to detail as follows.


Places
Distances
from Phila.
Names
Politics


1 Jenkin-Town
10¼ Miles
10¼
Willm. McCalla
Fedl. (but temperate)


2 Cross Roads
 9¾
20
Wm. Hart
Fedl. Do.


3 Buckingham
 7
27
Josiah Addis
Repubn.


4 New Hope
 7
34
A good republican character may be


found in this place. I know severals but do not know whether they would accept. My local knowledge does not enable me to pursue the rout further. If the above arrangement is not adopted nothing will be gained in Republican Characters—another federalist (Elnathan Pettit) must be substituted for Wm. Hart & the change would be for the worse in every respect; & still two post Offices would approach within less than four Miles of each other & not the smallest Village at either place; or otherwise Josiah Addis, the most deserving character of the whole must be left out. But if it is though[t] necessary to have a Post Office at Hatborough (alias Crooked Billet) Joseph Carr, a decided Republican & Inn keeper at the same place, should (in my humble opinion) receive the appointment instead of Samuel Coughlin.
Pardon, my Dear Sir, the Marks of haste so obvious in this letter, written at a friends house on the public road & be assured that the ideas here submitted are dictated by no friendships or animosities, but by a desire of promoting the public weal & the reputation of our present Republican Administration. With pleasing recollections of former intimacies which no time can efface I remain Sir, your faithful friend & most humble servt
Nathl Irwin
P. S. I make use of a separate leaf to mention in confidence that my son Henry remains unemployed: that by a letter from the War office in June last I learn that the President was pleased to Nominate him to the Senate as a Candidate for an Ensignsy in the Army, but that the Senate did not decide on the nomination. Though the long delay & expectation has been injurious to him by preventing his engaging in other permanent business, yet I am persuaded, my dear friend, that I am much indebted to your friendship on this as well as on other occasions. Perhaps when the Senate Meets you can be further useful to your […]
N. ⟨I.⟩
 

   
   RC (DLC). Damaged by removal of seal. Docketed by Brent as received 6 Oct.



   
   By 1816 the post road ran through Jenkintown, Buckingham, New Hope, and Hatborough, Pennsylvania, but of the candidates mentioned by Irwin, only William McCalla of Jenkintown was a postmaster (ASPAmerican State Papers: Documents, Legislative and Executive, of the Congress of the United States … (38 vols.; Washington, 1832–61)., Misc., 2:357, 367, 369, 376).




   
   For Irwin’s efforts on behalf of his son Henry, see his letter to JM, 7 Jan. 1802 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (3 vols. to date; Charlottesville, Va., 1986—)., 2:370–71 and n. 1).


